MAKING AND USING AN ADHESIVE TAPE FOR WRAPPING AN ELONGATED OBJECT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed December 16, 2021, was received. Claims 1, 5-6, and 8-9 were amended.  Claims 4 and 10 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 8, lines 9-10, delete “, the substrips each having a width within a range of 5 to 30% of the overlap”.
In claim 8, the last line, after “substrips” insert – each having a width within a range of 5 to 30% of the overlap–.
Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on December 30, 2021.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1-3 and 5-9 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-3 and 9 as being anticipated by Doi et al. (US 2010/0122835) are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued November 30, 2021, and because the rejections under 35 U.S.C. 112 have been overcome.  The prior art does not teach a method of making a sheath for an elongated object as claimed, wherein the method further comprises the step of applying a further, second adhesive coating to the band on its outer face turned away from the adhesive tape, or wherein all adhesive substrips have a width within a range of 5 to 30% of the region of overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745